Notice of Pre-AIA  or AIA  Status
The present application for reissue of U.S. Patent 10,201,812, which issued from an application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Claim Rejections – 35 U.S.C. § 251
1)  The reissue oath/declaration filed with this application is defective because it fails to identify at least one claim which is being broadened and explain the nature of the broadening.  Claim 1 is broadened by deletion of the final three lines, which recited chemical modifications of the oligonucleotides used in the claimed method.  See 37 CFR 1.175 and MPEP § 1414(II).  
Claims 1 and 3-19 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action. 

2)  Claims 1 and 3-19 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
The amendment to claim 1 removes the limitation “wherein each of SEQ ID NOs: 1, 5, 11, 21 and 25 are modified with a linking agent comprising a thiol group and each of SEQ ID NOs: 2, 6, 12, 22 and 26 are modified with a linking agent comprising a biotin group.”  The record of application 15/784,399, which issued as the ‘812 patent, reveals that claim 79 (issued as claim 1) was rejected over prior art in the Office action mailed April 20, 2018.  The aforementioned limitation was added to claim 79 by the amendment filed August 8, 2018 and Applicant argued that this distinguished the claims over the prior art (Remarks filed August 8, 2018, pp. 11-12).  In the instant application, the claims have not been materially narrowed in aspects related to the surrendered subject matter.  Therefore the broader scope of claim subject matter surrendered in the ‘399 application cannot be recaptured by the filing of the present reissue application.

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,059,046.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘046 patent is drawn to pairs of complementary oligonucleotides including SEQ ID Nos. 1, 2, 5, 6, 11-18, 21-26, 31-36, 39, 40, 45, 46, 49 and 50.  Instant claims 1 and 3-19 are drawn to methods of using these oligonucleotides.  It is noted that a terminal disclaimer over the ‘812 patent was filed during prosecution of the ‘046 patent (application 16/227,081, March 8, 2021), but that disclaimer is not valid if the ‘812 patent is reissued.
Claims 1 and 3-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 38 of copending Application No. 17/215,962 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because reference claim 38 is drawn to a method for conducting a multiplexed binding assay using pairs of oligonucleotides including SEQ ID Nos. 1, 2, 5, 6, 11-18, 21-26, 31-36, 39, 40, 45, 46, 49 and 50.  Instant claims 1 and 3-19 are drawn to similar methods of using these oligonucleotides, the only difference being that, in reference claim 38, the bridging agent recited in (viii) is required rather than optional.  Thus reference claim 38 anticipates the pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 38 of copending Application No. 17/476,880 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because reference claim 38 is drawn to a method for conducting a multiplexed binding assay using pairs of oligonucleotides including SEQ ID Nos. 1, 2, 5, 6, 11-18, 21-26, 31-36, 39, 40, 45, 46, 49 and 50.  Instant claims 1 and 3-19 are drawn to similar methods of using these oligonucleotides, the only difference being that, in reference claim 38, there is no bridging agent, which is listed as optional in part (viii) of the pending claims.  Thus reference claim 38 anticipates the pending claims.
.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claim is allowed. 

Ongoing Duty to Disclose
	Applicant is reminded of its ongoing duty under 37 C.F.R. 1.178(b) to disclose any litigation involving the ‘812 patent.  See MPEP 1442.04.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE CAMPELL whose telephone number is 571-272-0974. The examiner can normally be reached on Monday - Thursday from 9:00 to 5:00, Central Time. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer, can be reached on 313-446-4825.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bruce Campell/
Patent Reexamination Specialist
Central Reexamination Unit 3991


/Sharon Turner/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/T.M.S/           Supervisory Patent Examiner, Art Unit 3991